OPINION DISIDENTE DEL
JUEZ PRESIDENTE SE. DEL TORO
El presente es un recurso de apelación interpuesto por Ana María Ortiz, menor de edad, representada por su ma-dre con patria potestad Dolores Ortiz contra la sentencia dic-tada por la Corte de Distrito de Ponce que desestimó la de-manda que interpuso ante ella contra Silvestre Dragoni con el propósito de que la corte declarara que era bija natural reconocida del demandado.
En la demanda se alega que la demandante “es bija de las relaciones amorosas y carnales habidas entre su madre con patria potestad Dolores Ortiz y el demandado Silvestre Dragoni;” que la demandante nació el 29 de marzo de 1937 en Ponce cuando sus padres tanto al tiempo de su nacimiento como de su concepción eran solteros y se les conoció viviendo en concubinato y que el demandado reconoció ser su padre pública y privadamente.
El precepto legal aplicable está contenido en el art. 125 del Código Civil, ed. 1930, que es el 193 del Código Civil de 1902 tal como fué enmendado por ley de 9 de marzo, 1911, pág. 247, y que en lo pertinente dice:
Son hijos naturales los nacidos, fuera de matrimonio, de padres que al tiempo de la concepción de aquéllos hubieran podido casarse, sin dispensa o con ella.
*20"El hijo natural puede ser reconocido por el padre o la madre conjuntamente, o por uno solo de ellos, en el acta de nacimiento, o en otro documento público.
"El padre está obligado a reconocer al hijo natural:
"2. Cuando el hijo se halle en la posesión continua del estado de hijo natural del padre demandado, justificada por actos del mismo padre o de su familia.
"3. Cuando la madre fué conocida viviendo en concubinato con el padre durante el embarazo y al tiempo del nacimiento del hijo.
El demandado negó que hubiera tenido relaciones amoro-sas y carnales con la madre de la demandante, que ésta fuera su hija y que la hubiera reconocido como tal.
Fué el pleito a juicio, y la corte el 13 de junio de 1940 pronunció la sentencia recurrida. En su relación del caso y opinión después de referirse a las alegaciones y a la ley, dijo:
"Para nuestro concepto la prueba ofrecida por la demandante no sostiene su contención. Dolores Ortiz, madre con patria potestad de Ana María Ortiz, con su declaración destruyó su teoría.”
Procede entonces a analizar la evidencia presentada, y concluye:
"La prueba que tenemos ante nosotros tampoco justifica que con-sideremos a la demandante Ana María Ortiz como que se ha encon-trado en la posesión continua del estado de hija natural de Silvestre Dragoni, justificada por actos del mismo padre o de su familia.
"Para nuestro concepto tampoco se probó que Dolores Ortiz se conociera viviendo en concubinato con el demandado Silvestre Dra-goni durante el embarazo y al tiempo del nacimiento de Ana María.”
Como era lo lógico de acuerdo con esas conclusiones, des-estimó la demanda, con costas.
No conforme la demandante, apeló. Señala en su alegato cuatro errores, todos relacionados con la apreciación de la prueba. Para resolver el recurso tenemos pues que proce-der al estudio de la misma.
*21La primer testigo que declaró fué la madre Dolores Ortiz. Dijo que era soltera, que la niña que tenía en sus brazos se llamaba Ana María Ortiz, de dos años y diez meses de edad y era su bija nacida en Ponce el 29 de marzo de 1937, siendo el padre Silvestre Dragoni, el demandado, a quien señala en el salón de la corte. Que conoció a Dragoni en 1934 en la casa de doña María Dragoni, en Maragiiez, campo de Ponce, donde ella lavaba, planchaba y cocinaba; que dormía en un cuarto de la casa; que el demandado vivía con su familia, en la Hacienda de Maragüez, un poco distante; que 4 ‘ el me ena-moraba. En el treinta y cinco él me enamoraba y me ofre-cía casarse conmigo y honrarme. Entonces, en eso ocurrió, de que un día, o una noche mejor dicho, yo estando en mi cuarto, se valió de la ocasión, que dejó una puerta de mi cuarto abierta, y se metió al cuarto y me hizo el daño.”
Que tuvo contacto carnal con él “una vez”; que Dragoni era soltero y ella también; “me prometió comprarme una casa y casarse conmigo;” “cuando me encontraba encinta se lo dije a él, a Silvestre Dragoni, que no tenía donde vivir, y me dijo: ‘váyase a vivir a casa de su hermana, que cuando coja una herencia de mi papá, le compro una casa y nos ca-samos.’ ” Eso fué cuando estaba embarazada, de cuyo em-barazo nació Ana María Ortiz.
A la siguiente pregunta del abogado del demandado: “¿Usted quedó encinta la primera noche?” contestó: “No, señor, él iba. Yo quedé encinta el 28 de junio de 1936. La primera vez se valió de la ocasión de dejarme el cuarto abierto. Tenía dos puertas el cuarto. Me, cogió dormida. No tengo ni la culpa. . . . Desde que quedé encinta no vol-vió más.”
Estando encinta se fué a vivir a casa de su hermana Ale-jandrina Ortiz, en la Calle Mayor 160, de Ponce. Allí dió a luz y como a los ocho días fué a la casa el demandado. “Como era hija de él, él la fué a visitar”, dejándole dos dó-lares. Después ella ha sido la que sostiene a su hija. “Tengo *22que estar cosiendo para mantenerla. Yo misma le compro la leche y los vestidos. En cuanto a medicinas como la ingresé en la Clínica de Sanidad, ahí tengo medicinas.”
A preguntas del ahogado del demandado, contesta, que de-nunció el hecho al fiscal. “Vine, pero no me hicieron caso; como no me atendieron a lo que dije, no volví más.” Que denunció al acusado por abandono de menores en la corte municipal y lo sentenciaron. Interviene el abogado de la de-mandante y dice: “Eso es inmaterial. No veo por qué ... ”; el abogado del demandado expresa: “Retiramos la pre-gunta.” Y el juez decide: “Se tiene por desistido de la pregunta y eliminada.”
Llamado a declarar Manuel Borrero manifestó que co-noce al demandado y a Dolores Ortiz; que la demandante es su ahijada. Vivía al lado de donde nació y la madre le dijo “que si mi esposa y yo le hacíamos el favor de echarle agua a esa niña” y con gusto lo hicieron. Que después del naci-miento de la niña se encontró con el demandado y lo trató de compadre y le explicó la situación de la señora y la niña. “Le dije: ‘Usted debe hacer algo por esa señora’ y él me contestó que él le había dado cien pesos, y que ella no los había querido, y que no le daba nada.”
A la pregunta “'%Hablaron de la niña?”, se opuso el de-mandado por su abogado, por sugestiva, y el juez resolvió: “El testigo es de la parte demandante y las preguntas no deben ser sugestivas. Se ordena la eliminación de la pre-gunta.”
Trató de hacerla en otra forma la demandante por su abogado y continuó en su oposición el demandado. El tes-tigo entre tanto por sí mismo manifestó: “Hablamos de la niña precisamente.” Y el juez dijo: “No puede contestar.”
Se prolongó el incidente sin que el abogado de la deman-dante pudiera llegar a una fórmula satisfactoria para el abo-gado de la parte contraria y de la corte a fin de hacer su pregunta. Entonces interrogó al testigo: “¿Dice que cuando *23saludó a Silvestre Dragoni lo trató de qué?”, y el testigo contestó: “De compadre.” — “¿Por qué?” — 1“Porque le ha-bía bautizado. ...” Interviene el abogado del demandado: “Esa es una conclusión ...” T el juez resuelve: “Hasta ahora no ha sido conectado el estado de compadrazgo del testigo, por el hecho de haber bautizado una hija de él. Luego es una conclusión y se elimina.”
Sigue el abogado de la demandante interrogando al tes-tigo sobre los cien dólares: “¿Por qué fué que usted le dijo a Dragoni que ayudara a esa señora1?”, le preguntó, y el tes-tigo contesta: “Porque ella me había dicho que esa niña era hija del Sr. Dragoni.” Seguidamente se opone el abogado de la parte contraria. “Que se elimine”, pide, y el juez re-suelve: “Que se elimine, por ser un ‘hearsay evidence” El interrogatorio termina: “Lie. Frank Torres: :¿Sabe quién es el padre de la niña? — Lie. Hernández Matos: Me opongo. —Juez: Con lugar. Eso es para la corte determinarlo.— Lie. Frank Torres: ¿Sabe si Silvestre Dragoni hizo alguna manifestación con referencia a la niña Ana María Ortiz en la conversación? — Lie. Hernández Matos: Sugestiva. — Juez: Con lugar. Compañero. ¿Ya a ser esto muy largo? Son las doce y pico. Haga la pregunta general y que conteste el testigo sobre hechos con referencia a la alegada paternidad, pero no conclusiones. S. Sa. está haciendo preguntas suges-tivas, la otra parte presents su objeción y la corte tiene que sostenerla. — Lie. Frank Torres: Nada más con el testigo por ahora.”
En la sesión de la tarde se llamó a la testigo Marcolina Heredia. Dijo: “La señora Dolores Ortiz la conocí en la calle Mayor Cantera ciento sesenta, y al poco tiempo tuvo esa muchachita. Volví a visitarla y ya tenía la niña Ana María Ortiz ocho días de nacida. Entonces, al estar, como a los diez minutos, llegó este señor, Silvestre Dragoni. . . . En-tonces deseó ver su hija Ana María Ortiz; y pasó hacia el cuarto acariciándola. La cogió y la acarició. ... Al cuarto *24de la señora, y preguntó por su niña, y la acarició, tratán-dola de ‘mi bija’, y le dijo: ‘mi visita es corta, porque tengo que andar unas diligencias. ’ Puso la niña en la cama y sacó dos pesos y se los dejó a la niña para los alimentos.”
Guillermo Ortiz, hermano de Dolores, madre de la deman-dante, dijo que conocía al demandado y lo señaló en la sala de la corte. “Conocí a Silvestre Dragoni en la propiedad de la tía, la señora María Dragoni, en el Barrio Maragüez, en el mil novecientos treinta y cuatro. . . Además, creo que vivió en la. misma propiedad, y al tiempo de vivir en la pro-piedad, llevó amores con mi hermana en el treinta y seis. Entonces en el mes de julio, estuvo Silvestre Dragoni a la quinta, a la ciento sesenta de la Mayor Cantera y nos dijo que llevaba amores carnales con nuestra hermana, pero que tenía entendido ponerle una casa y seguir viviendo con ella. ... El 26 de diciembre del 1936 llegó nuestra hermana a la Mayor Cantera, donde vivimos nosotros, y allí nos declaró que ella se encontraba encinta de Silvestre Dragoni.” Se opuso el demandado por su abogado pidiendo la eliminación y la corte la decretó. Continúa el testigo manifestando: “Entonces, pues no había visto más a Silvestre Dragoni hasta el 29 -de marzo de 1937 que ella dió a luz la niñita, y a los ocho días de haber dado a luz la niñita llegó Silvestre Dra-goni a la quinta. . . Entró y preguntó por la hijita que ha-bía tenido la hermana de nosotros; entonces estuvo hasta el cuarto donde estaba ella y acarició la niñita, estuvo un rato y le entregó dos pesos a mi hermana para la niñita.”
Refiriéndose luego a un envío de diez dólares del deman-dado a su hermana contestó al juez: “Ahí me encontré con la cuñada mía, viniendo de casa de Rafael Pasarell y ella estando hablando conmigo, Lorenzo Dragoni la llamó y le entregó diez dólares que había mandado Silvestre para ali-mentos de la niña, y ella se los llevó para la Mayor Cantera ciento sesenta, donde vivía mi hermana.”
*25La prueba de la demandante terminó con la declaración de Juan Vázquez. Manifestó que conocía a Dolores Ortiz y de vista al demandado. También a la niñita. Se le preguntó: “¡¿Sabe de quién es esa niña bija?” contestó que Dolores la babía visitado con una niñita. “Entonces le pregunté, ‘¿quién es el papá?’ — ‘pues Silvestre Dragoni.’ ” Se opuso y pidió la eliminación el abogado del demandado y la corte la de-cretó. Y manifestando que conocía a Dolores como soltera viviendo arrimada con una hermana, terminó su declaración.
Presentó una moción de nonsmt el demandado que fué de-clarada sin lugar en la siguiente forma: “Compañero, creo que ganaríamos más tiempo si resolviéramos esta cuestión abora y que se le anotara una excepción. La corte entiende que ba habido alguna prueba, y la jurisprudencia del Supremo es que cuando hay alguna prueba se debe ir al fondo del asunto. Se le anota una excepción.”
Manifestó el demandado por su abogado que no tenía prueba que presentar, pero cambió luego de criterio, e intro-dujo la declaración de Lorenzo Dragoni, tío del demandado. Dijo que conoció a Dolores Ortiz. “Cuando compré la finca de Maragüez, ella vivía en una casita con su padre.” Ma-nifestó que no era cierto que entregara delante de Guillermo Ortiz la suma de diez dólares para Dolores.
Se le pregunta “¿Usted sabe si alguna vez esta señora vivió en concubinato, bajo un mismo techo. . . ?” Se opone la demandante por su abogado y la corte declara con lugar su oposición. Contesta después que nunca ha sabido que en-tre demandante y demandado hubiera “alguna vez algún es-tado de relaciones.” Que el demandado ha vivido siempre con él, en Maragüez y Montes Llanos. Que antes de diciem-bre de 1936 Dolores Ortiz “estaba en casa de mi hermana. Lavaba, planchaba y cocinaba.” Salió de la casa porque “a veces se ausentaba, se venía para el pueblo y estaba unos días; pernoctaba en el pueblo, y también estaba sus noches *26en la Hacienda El Tesoro. Se le llamó la atención y ella se enojó y se fué.”
Tal, en substancia, la evidencia aportada por ambas par-tes. Estoy conforme con el juez sentenciador en que no de-muestra la existencia de un concubinato entre demandante y demandado, pero a mi juicio sí demuestra que el demandado tuvo relaciones sexuales con Dolores Ortiz y que como resul-tado de ellas nació la demandante, relaciones cuya existencia reconoció mientras tenían lugar ante Guillermo Ortiz, her-mano de Dolores; que estuvo en la casa de la hermana de Dolores Ortiz donde ésta vivía y donde dió a luz a la deman-dante, pocos días después del alumbramiento, tomó en sus brazos la niña y la trató como hija suya en presencia de Mar-colina Heredia, extraña a la familia; que luego, al encon-trarse con Manuel Borrero, padrino de la demandante, y al ser tratado por éste de compadre, manifestó que había ofre-cido a Dolores cierta suma de dinero que no había querido aceptar y que nada más haría.
•¿Es suficiente esa prueba para declarar que la deman-dante se hallaba en la posesión continua del estado de hija natural del padre demandado? Me veo obligado a reconocer que es éste uno de los casos de prueba más débil en cuanto a dicha condición que se ha presentado ante nosotros y que en tal virtud mi primera intención fué decidirlo siguiendo el camino marcado en el de Delannoy v. Sucesión Cividanes, 53 D.P.R. 114, 119:
“Puede admitirse que si esto fuera todo o que si el juez de dis-trito hubiese dictado sentencia en favor del demandante, la prueba de éste habría bastado para sostener tal sentencia. Puede admitirse que el caso en su totalidad es uno dudoso (border case). Sin embargo, en todos los casos en que el apelante se funda, la prueba fué mucho más fuerte que en el presente. Véanse: Cruz v. Santiago, 24 D.P.R. 108; Montalvo v. Montalvo et al., 25 D.P.R. 858; Cruz v. Quiñones, 31 D.P.R. 339; Vega v. Sucn. Vega, 32 D.P.R. 595; Guadalupe v. González, 34 D.P.R. 669; Colón v. Sucn. Tristani, 44 D.P.R. 171.
*27"En los primeros cuatro ele estos casos las sentencias en favor ele los demandantes fueron confirmadas. En el quinto y sexto la prueba fué suficientemente fuerte para dejar satisfecha a la mayoría de este tribunal, no obstante el criterio contrario de la minoría y del juez de distrito.
“Cividanes, su querida y su primo Román Sobrino, quien tam-bién era socio suyo en el negocio de licores, vivían todos en el segundo piso de una casa donde tenían el negocio. En época anterior a la fecha en que Cividanes contrajo matrimonio, su querida abandonó la isla. Su partida fué en realidad, según parece, condición prece-dente al matrimonio en perspectiva. Tanto Sobrino como Cividanes fallecieron antes de que se iniciara el presente litigio.
“Maximina Santiago declaró que Román' Sobrino también estaba casado y vivía con su esposa en los altos de la casa de la licorería cuando María Delannoy regresó a. ella después de dar a luz un niño. Los demandados ofrecieron prueba documental para demostrar que Sobrino no se casó hasta allá para el año 1897. Maximina estuvo muy segura en su aseveración durante la repregunta de que Sobrino ya estaba casado cuando María Delannoy regresó a la casa. Empero, fuera de esta discrepancia, ella parece haber sido una testigo desin-teresada, y su declaración resistió la repregunta. A veces tenía ciertos visos de verdad que tendían a hacerla algo más fuerte que él testimonio de cualquier otro testigo del demandante.
“No trataremos de reseñar la prueba de la sucesión demandada. Fué necesariamente de carácter negativo. No obstánte, el juez de distrito estuvo justificado al dar, como -lo hizo, considerable impor-tancia al hecho de que ninguno de los amigos más íntimos de Civi-danes tuviera conocimiento del hecho, de serlo, de que Agustín De-lannoy era su hijo natural, o de que Cividanes lo había tratado como tal. Guayama no es un pueblo grande. Era aún más pequeño en 1896. Cividanes, una vez muerta su esposa, tuvo hijos naturales sobre quienes habló con sus amigos, a quienes reconoció abiertamente y a quienes finalmente legitimó al contraer segundas nupcias con la madre de ellos.
“Aun después de transcurridos casi cuarenta años, fué un hecho significativo que entre aquellos que mejor conocían a Cividanes no pudiera encontrarse ninguna persona responsable y desinteresada que corroborara el testimonio de María Delannoy y el de su hijo respecto al supuesto reconocimiento de este último por Cividanes como hijo natural suyo.
“No hallamos tan manifiesto error en la apreciación de la prueba que justifique la revocación de la conclusión a que llegó el juez de *28distrito al efecto de que el demandante nunca babía disfrutado de la posesión continua del estado de hijo natural, conforme exigía la ley en vigor al tiempo de su nacimiento y para la época en que ocurrieron la mayoría de los supuestos hechos en que se funda para demostrar el reconocimiento.”
Varié, sin embargo, de criterio al considerar qne aqní no se trata de nn caso de hace cuarenta años en qne el propio demandado y testigos importantes dejaron de existir, si qne de nno reciente en qne el demandado vive y asiste al juicio y no declara, y queda en pie el hecho básico de ser la deman-dante en realidad de verdad la hija del demandado nacida a virtud de sus relaciones sexuales con Dolores Ortiz.
Bajo esas circunstancias me parece que por pocos que sean los actos de reconocimiento del padre y por débil que a primera vista parezca la prueba sobre los mismos, guiados por el espíritu de nuestra jurisprudencia en Colón v. Sucn. Tristani, 44 D.P.R. 171, el tribunal debería enforzar la oblñ gación del padre, y en su consecuencia revocar la sentencia apelada y dictar otra declarando la demanda con lugar.
Hablando por la corte en el dicho caso de Colón v. Sucn. Tristani, el Juez Sr. Córdova Dávila se expresó como sigue:
“Hemos estudiado la jurisprudencia establecida por este Tribunal Supremo en lo .referente a la prueba de posesión de estado. Esta corte en sus decisiones aprecia los elementos de prueba que se han presentado en cada caso y su valor probatorio. Esta jurispru-dencia es aplicable a aquellos casos en que se ventila la posesión de estado independientemente de las relaciones íntimas que han mediado entre la madre y el padre putativo; pero cuando las relaciones sexuales han quedado establecidas y surge en la mente del juzgador la presunción de la paternidad, esta'presunción, corroborada y ro-bustecida por otros actos del padre, puede ser suficiente para que se obtenga y recaiga una declaración de hijo natural. Sería injusta una ley que una vez demostrado que hay un padre, no facilitase los medios de obligarle a asumir las responsabilidades contraídas con el hijo que engendró. Ese no pudo ser el pensamiento del legislador; ése no puede ser el espíritu de las disposiciones del artículo 193 del Código Civil.”
*29Ocho años han transcurrido y me parece hoy aún más justo el criterio en aquel entonces sustentado, criterio que debe a mi juicio aplicarse liberalmente a fin de que la justi-cia que consagra sea en la realidad debidamente adminis-trada.
No deben existir hijos sin padre. No debe eludirse la res-ponsabilidad que liga al que engendra un ser humano con el fruto de su acto. Una vez que se demuestre la paternidad y que esa paternidad ha sido reconocida de alguna manera por el padre, no debe permitirse que el egoísmo, que las re-laciones de familia, que las graves consecuencias materiales y morales que ello 'generalmente trae consigo, anulen el primer impulso espontáneo a virtud del cual se dejó oír la voz de la naturaleza misma, porque esa primera actuación es la que entraña la verdad y la justicia.
Siendo el expuesto el juicio que he formado de los hechos y la ley en este caso, claro es que no puedo estar conforme con la opinión de la mayoría de los jueces de esta corte y disiento.